Owen, J.
{dissenting). I cannot agree to a dismissal of the complaint upon either ground mentioned in the opinion. The legal title to this stock was in the plaintiff as trustee. She was entitled to maintain this action in her own name. Sec. 2607, Stats.; Allen v. Kennedy, 49 Wis. 549, 5 N. W. 906. Whether she ever parted with title to this stock was a question not litigated at the trial. While there are allegations in the answer denying that she is the real party in interest, the whole tenor of the answer is to the effect that Mr. Tighe was the owner of the stock. At no time during the trial was it suggested to the court that the plaintiff did not have a sufficient interest in the stock to maintain the action, nor was there any request made for a finding of the jury upon this question. I cannot agree that the evidence that plaintiff had parted with her title to the stock is so clear as to justify such a conclusion on the part of this court in the absence of a finding thereon by the lower court. The evidence satisfies my mind that Mr. Tighe never owned any interest in the stock. It is true that he borrowed the money with which the purchase was completed in the first instance. It is clear, however, that he did not purchase the stock as a personal investment. It appears that he was a trustee of numerous funds and that this stock was purchased with the idea of investing such funds therein as they might accrue. He borrowed the money with which to make the *492original investment, but the loan was speedily paid as these trust funds were made available. The entire transaction was a transaction for the benefit of the trust funds under the administration of Mr. Tighe as trustee, and I am well satisfied that there was never at any time any thought on the part of Mr. Tighe that he had any personal interest in the stock.
It is said in the opinion that the title passed from the plaintiff when she indorsed the certificates in blank and they were placed in the deposit box of the Gotzian estate. I apprehend that such a transaction does not amount to a transfer of title unless it be accompanied with an intent to pass title. While it is held that the title passed from the plaintiff, it is not stated to whom it did pass. If the bare circumstance of indorsing a certificate of stock and delivering it to another constitutes a transfer of title, then the holder of stock parts with his title whenever it is hypothe-cated as security for a loan. Being of the opinion that the mere delivery of a certificate of stock indorsed in blank does not pass title to the stock in the absence of an intent to accomplish that purpose, I cannot agree that the evidence in this case is so clear that this court should so adjudge in the absence of a finding by the trial court.
If, as I think, Mr. Tighe had no beneficial interest in the stock at the time of the negotiations between him and Pierce, then it matters not whether his contract with Pierce was breached. As I view this case, Mr. Tighe was really acting not for himself but for clients. To protect their interests he threatened litigation against the oil company. Mr. Pierce was not only desirous of avoiding this litigation, but he evidently sought to tie the hands of Mr. Tighe so that he could not embarrass the company by any future litigation. He proposed to do this by retaining Mr. Tighe as his attorney, and in order to place Mr. Tighe in a position where he could accept such a retainer he entered into the agreement which was the subject of this suit. By the agreement of Mr. Pierce to buy the plaintiff’s stock, Tighe was placed in *493a position to serve Pierce should his services be desired. This was the inducement to Pierce to buy the stock. Whether Tighe breached any agreement he had with Pierce is immaterial so far as this plaintiff is concerned. The agreement between Pierce and Tighe was an independent agreement, and the breach of that agreement cannot affect the agreement between Pierce and Desmond, and I think that would be true even though Tighe was the beneficial owner of the stock as trustee. His agreement to serve Pierce in his professional capacity was a purely personal agreement, entirely separate and distinct from his capacity as trustee, and his agreement made in his personal capacity cannot affect a separate and independent agreement made in his trust capacity, though Pierce might have been induced to enter into the one in order to accomplish the other.
For these reasons, rather briefly stated, I dissent.